Citation Nr: 1216600	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  05-28 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1968 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Preliminarily, the Board notes that in a February 2009 remand, the RO was instructed to issue a statement of the case (SOC) regarding the issue of entitlement to service connection for depression.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of a notice of disagreement (NOD) initiates the appeal process and requires VA to issue a SOC).  Although the RO issued an SOC in April 2010, an appeal of this issue was not perfected.  The Veteran did not file a substantive appeal and in April 2010 he notified the RO that he was withdrawing the appeal.  See 38 C.F.R. § 20.200 (2011) (providing that an appeal consists of an NOD, SOC, and substantive appeal).  The Board thus does not have jurisdiction over this issue.  See 38 C.F.R. § 20.101 (2011) (stating that the Board has jurisdiction over appeals from VA decisions).  Accordingly, this issue is not addressed herein.

Next, the Board notes that the Veteran has provided testimony at two Board hearings before two different Acting Veterans Law Judges (AVLJs).  The first hearing was held in September 2008, and the second hearing was held in January 2011, both at the Waco, Texas RO.  Transcripts of the hearings are of record.  Although both hearings addressed the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the issue of entitlement to service connection for hypertension was only substantively addressed at the 2008 hearing before the undersigned AVLJ.  The issues of entitlement to service connection for a back disorder and for an increased evaluation for service-connected posttraumatic stress disorder (PTSD) were only addressed at the 2011 hearing before a different AVLJ.  

VLJs who conduct hearings must participate in making the final determination of the claim involved.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Additionally, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had a personal hearing before two separate VLJs and these hearings covered a common issue, a third VLJ is assigned to the panel after the second Board hearing has been held in order to adjudicate that common issue.  An appellant, however, must be provided the opportunity for a hearing regarding such a common issue before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The issue addressed in this decision is not common; testimony was taken at the 2008 hearing but not at the 2011 hearing.  Accordingly, this decision addresses only the claim for entitlement to service connection for hypertension.  The TDIU claim is addressed in a separately-issued panel decision and the claims for entitlement to service connection for a back disorder and an increased evaluation for service-connected PTSD are addressed in a separately-issued single AVLJ decision.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a).

By an April 2005 rating decision, the RO denied service connection for hypertension.  In May 2005, the Veteran filed a NOD.  In July 2005, the RO issued a SOC.  In August 2005, the Veteran perfected the appeal.  38 C.F.R. § 20.202.  In a January 2011 submission and at the January 2011 Board hearing, the Veteran withdrew the appeal as to this issue.  38 C.F.R. § 20.204(b)(1).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal regarding the issue of entitlement to service connection for hypertension.


ORDER

The appeal regarding the issue of entitlement to service connection for hypertension is dismissed.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


